Case 1:19-cv-11584-AJN Document 4 Filed 12/19/19 Page 1 of 2

 

THE City OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT DAVID S. THAYER
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 t: (212) 356-2649

f: (212) 356-1148
e: dthayer@law.nyc.gov

Via ECF

The Honorable Alison J. Nathan
United States District Court for the
Southern District of New York

40 Foley Square

New York, NY 10007

 

Re: Giabourani, et al. v. City Sch. Dist., No. 19 CV 11584 (AJN)
Dear Judge Nathan:

I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
of the City of New York, James E. Johnson, attorney for Defendant City School District of the
City of New York (“DOE”) in the above-referenced action. I write jointly with Plaintiffs’ Jo
counsel to respectfully request an adjournment sine die of the show cause hearing scheduled for eB)
December 20,.2019,at.2. pm.,.and.a corresponding adjournment or suspension of any deadTinés ROL
connected to Plaintiffs’ recent application for preliminary.injunctive relief.

   

 

Because DOE has agreed in principle to fund the Student’s placement at
LearningSpring Elementary School, the parties agree that a temporary restraining order and
preliminary injunction are no longer necessary. The parties are presently evaluating whether this
agreement in principle resolves the entire action. The parties respectfully propose to provide the
Court with a joint status update on January 9,2 garding their views as to the resolution of
this action. If the matter is not withdrawn, the patties will propose a plan, jointly if possible, to"
litigate any remaining issues.

 
 
    
 

oh OGRE

 
 

A

 

Slo} 1}

 

 

 

c
HONMALISON’U. NATHAN
UMITED’STATES DISTRICT JUDGE

 
Case 1:19-cv-11584-AJN Document 4 Filed 12/19/19 Page 2 of 2

Thank you for your attention to this matter.

Respectfully yours,
/s/ David S. Thayer

David S. Thayer

Via ECF

Jesse C. Cutler, Esq.

Skyer, Castro, Foley & Gersten
276 Sth Avenue

New York, NY 10001

Counsel for Plaintiffs

 
